DETAILED ACTION
he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 11, --a-- has been added before “thermal” in line 9.
In claim 21, --a-- has been added before “rock” in line 4.

Terminal Disclaimer
The terminal disclaimer filed on 11/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11, 150,206 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9, 11, 13-17, and 19-38 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of evaluating a geological formation, the method comprising choosing the region as a region of interest identified based on a reflected-light optical image of the source-rock sample (claim 1).
A method of evaluating a geological formation, wherein determining via AFM the thermal conductivity of the source-rock sample comprises utilizing the calibration curve (claim 11).
A method of evaluating a geological formation, comprising checking a diameter or a width of the cantilever tip (claim 24).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/20/21